DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/31/2022.  These drawings are acceptable.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains an implied phrase (The present subject matter illustrates”  in the first line, and discusses purported merits of the invention in the last line.
Correction is required.  See MPEP § 608.01(b).
This objection is repeated from the previous Office Action as the amendments to the abstract filed 10/31/2022 do not address the aforementioned issues.

Claim Objections
Claims 1, 2, 6, 16, and 17 are objected to because of the following informalities:
Claim 1, line 3 recites “splindle” but should be amended to recite --spindle--.
Claim 1, line 10 recites “to the pipe the pipe has been drilled”. It appears this should be amended to recite -- to the pipe that has been drilled-- or similar.
Claim 2, line 2 recites “directions” but should be amended to recite --direction--.
Claim 6 recites “fourth freight container”. It appears this should be amended to recite --fifth freight container-- in accordance with claim 5.
Claim 16, in the second-to-last line recites “into, out of”. It appears this should be amended to recite --into and out of-- or similar.
Claim 17, line 2 recites “assembly” but should be amended to recite --assemble--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
deburring module (e.g. claim 16) - cleaning head and air circulation (page 6)
Third module (e.g. claim 1) e.g. winch, pulley, etc. and a welding machine (page 8)
Resilient mechanism (claim 9) - e.g. winch, pulley, etc. (page 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a blower in line 7. There is no support for a blower in the original disclosure.
Claim 6 recites “the pipe is subject to quality control inspection in the [fifth] freight container before entering each other freight container, and after leaving each other freight container. There does not appear to be any support in the original disclosure for inspecting the pipe prior to and after each container. There is support for inspecting once prior to the first container, and once following the third container (e.g. pages 6, 8, and 12). Furthermore, separate modules/containers are disclosed for the inspections prior to the first container and following the third container, respectively, rather than using the same container.
Claim 7 recites that “the freight containers are oriented parallel to and spaced apart from one another with a first end of each freight container openable to receive the pipe therein, wherein the first end of each freight container is on a same side of the freight containers”, where “the freight containers” presumably refers to the first through fourth containers according to claim 1. However, while the first through third containers are aligned as claimed (e.g. Fig. 4), there is no disclosure of the fourth container (i.e. for containing the conveyor) being also aligned as claimed.
Claim 10 recites that the first welding machine is for welding the screen to the pipe. However, according to page 8, the first welding machine welds a number of screens together, and the second welding machine welds those to the pipe. There is no support for two welding machines each welding the screen(s) to the pipe, for example.
Similarly to claim 7, claim 16 recites that the freight containers (presumably referring to the later recited first through fourth containers) are positioned parallel to one another, spaced apart from one another by a predetermined distance. However, while the first through third containers are aligned as claimed (e.g. Fig. 4), there is no disclosure of the fourth container (i.e. for containing the conveyor) being also aligned as claimed.
Claim 20 recites “the quality control module is further configured to instruct the roller-flow conveyor module to divert the pipe if the quality control inspections identify a quality failure in the pipe or screen or an attachment between the pipe and screen”. However, there appears to be a lack of support for this feature. For example, the terms "instruct", "divert", and identify” appear nowhere in the disclosure, and there is no description of the quality control module instructing the conveyor in any way.
The remaining claims are rejected by virtue of their dependency on a rejected claim above.

Allowable Subject Matter
Aside from the various rejections under 112(a) discussed above, the claim amendments overcome the prior art of record. For example, the prior art fails to disclose or teach an arrangement having a first freight container containing a drilling module, a second freight container containing a de-burring module, a third freight container containing a screen module, and a fourth freight container containing a roller-flow conveyor module as essentially claimed in either of claims 1 or 16. Nicholson generally discloses a portable pipe manufacturing system using two containers where all equipment is distributed among these two containers (e.g. abstract and paragraph 34). Gaidry et al. (previously cited but not relied upon) generally teaches the steps of drilling, deburring, and welding a screen to a pipe, but the prior art does not necessarily suggest providing one of each tool associated with these steps in a respective container as claimed. Hyatt generally discloses a roller conveyor that might be used with such a system, but again does not suggest providing the conveyor in its own container.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered. Any arguments pertaining to the previously presented prior art rejections are moot as the rejections have been withdrawn in view of Applicant’s amendments. Previous objections to the abstract have not been adequately addressed as noted above. The corrected drawings are accepted. The previous informalities to the claims have been addressed, but several new issues have arisen as a result of the extensive amendments to the claims. Some claim limitations remain interpreted under 112(f) as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726